DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 5/08/2020. Claims 1-15 are pending for examination.
 
Claim Objections
Claims 1, 3, 6 and 9 are objected to because of the following informalities:  
Claims 1, 3, 6 and 9 all recite “transmitter/receiver”. Examiner suggests that “transmitter/receiver” is written to indicate either a “transmitter” and/or “receiver”, or both or as “transceiver”. For this office action, Examiner interprets “transmitter/receiver” to mean both transmitter and receiver or a transceiver. An appropriate correction is required.

Claims 6 is objected to because of the following informalities:  
Claim 6, recites “a GPS”. Examiner suggests that GPS is also written out with words and not in an acronym form, as currently written. For this office action, Examiner interprets “GPS” to mean “Global Position Satellite”, as is commonly known in the art. An appropriate correction is required.

Claims 10 is objected to because of the following informalities:  
Claim 10, recites “RFID transceiver”. Examiner suggests that RFID is written out with words at least once and not in an acronym form, as currently written. For this office action, Examiner interprets “RFID transceiver” to mean “Radio Frequency Identification transceiver”, as is commonly known in the art. An appropriate correction is required.

Claims 11 is objected to because of the following informalities:  
Claim 11, recites “NFC transceiver”. Examiner suggests that NFC is written out with words and not in an acronym form, as currently written. For this office action, Examiner interprets “NFC” to mean “Near Field Communication”, as is commonly known in the art. An appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application still includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
“a fill level measuring circuit configured to measure”, “transmitter/receiver configured to communicate”, “fastener configured to fasten the fill level measuring device to a surface”, “monitoring circuit configured to monitor a fastening of the fill level measuring device” and “ monitoring circuit is further configured to transmit an alarm message” in claim 1. 
 “monitoring circuit is further configured to deactivate the fill level measuring device or the fill level measuring circuit”, in claim 2,
 “determining circuit configured to transmit position data”, in claim 6,
“monitoring circuit is configured to evaluate the acceleration values of the acceleration sensor”, in claim 8,
“a container configured to receive a medium”, in claim 14, 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “wherein the fill level measuring device is mounted on the container by way of the fastener”.  However, it is unclear what it means by “by way of the fastener”.
	Claim 14 recites the limitation "the fastener" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Please note that “at least one fastener” were introduced in claim 1.  It is unclear what is “the fastener”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 9-12 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ashrafzadeh et al. (U.S. Patent Application Pub. US 2010/0101317).

Regarding claim 1 (Original), Ashrafzadeh teaches a fill level measuring device for measuring a fill level of a container (Fig 2A, ¶037; amount sensing device 20), comprising:
a fill level measuring circuit configured to measure a fill level of a container (¶038; sensor 34, and/or may include one or more of sensor 34, processor 40, transmitter 36, and power source 38 as a single physical element, such as an integrated circuit; also see ¶040;  system-on-a-chip could include sensor 34, transmitter 36, power source 38, and processor 40 all on a single silicon chip);  
at least one transmitter/receiver configured to communicate with data processing circuitry (¶038-¶0039; see transmitter 36, also see transceiver functionality, per ¶052; Transmitter 36 may be a transceiver or include receiver to receive communications from other components, control unit 70 etc.);
at least one fastener configured to fasten the fill level measuring device to a surface of the container (¶037; Containers 16 include lid 18 for enclosing substance 30 being contained... per FIGS. 2A and 2B, lid 18 may also provide an amount sensing device 20… to determine an amount of substance 30 contained in container 16; Examiner interprets lid as a fastener); and
at least one monitoring circuit (Sensor 34) configured to monitor a fastening of the fill level measuring device to the container by the at least one fastener (¶043; Sensor 34 of sensing device 20 may attach to container 16 at fixed reference point to provide consistent measurements of distance DELTA… reference point may be associated with lid 18 and may also represent the uppermost limit of level 32 such as a fill line of container 16. The amount of substance 30 may be determined based on distance. DELTA, in relation to physical shape of container 16), wherein the at least one monitoring circuit is further configured to transmit an alarm message (¶035; a notification) to the data processing circuitry via the transmitter/receiver when the monitoring circuit detects a loosening of the fastening (¶035; access event of the fill level measuring device from the container  (¶035; triggering event used as input by system to begin a process… access device of a container is any feature of a container that permits access to the substance, including any lid or dispenser. An access event relating to a container of substance is any event indicative of accessing the substance in a container such as an opening and/or closing, etc. event…  an access event can be a triggering event if the access event is used as an input by a system to begin a process… a notification is specific information derived from a system which is a value to a user or to an observing computer program on a remote device... notification event is an event resulting in the immediate availability of information to a user or the delivery of information to a user, such as audible announcement, a visible display on a user interface, a communication to phone or other portable consumer electronic device, or a notification message either broadcast on at least one computer network or directed to at least one computer containing a software component configured to receive the notification).

Regarding claim 3, Ashrafzadeh teaches the fill level measuring device according to claim 1, and Ashrafzadeh further teaches wherein the transmitter/receiver is set up for wireless communication with the data processing circuitry (¶052; transmitter 36 may communicate wirelessly to transmit/receive information about container 16… with control unit 70 etc.), wherein the transmitter/receiver includes at least one from a group consisting of a wireless area network (WLAN) interface, a Bluetooth interface, a ZigBee interface (¶053; Bluetooth.RTM., Zigbee. RTM., Wibree.TM., enOcean.RTM., Z-wave.RTM., etc., wi-fi or wi-max transmission standards may be employed; Examiner interprets wi-fi to be functionally equivalent to WLAN).

Regarding claim 5, Ashrafzadeh teaches the fill level measuring device according to claim 1, and Ashrafzadeh further teaches the fastener includes at least one tensioning element (a screw-on lid) by which the fill level measuring device is fastenable to the container (¶060; Examiner interprets a screw-on lid as a tension element as grooves thereof lock with the grooves of the container whereby the locking is a result of tension).

Regarding claim 9, Ashrafzadeh teaches the fill level measuring device according to claim 1, and Ashrafzadeh further teaches wherein the monitoring circuit includes a first short-range transmitter/receiver configured to wireless communicate with a second short- range transmitter/receiver arranged on the container (¶052; Transmitter transmits information about container by interfacing with a receiver 70…. Transmitter 36 may communicate wirelessly with receiver to transmit the information… In one exemplary approach, communication between transmitter and receiver is unidirectional with all transmissions originating from transmitter or may include a receiver with device 20 for implementing bi-directional communication. Transmitter 36 may include any of a number of transmitting technologies. Transmitter 36 may be a transceiver in that it may include a receiver to receive communications from other components, e.g., control unit 70. Communications received by the receiver may provide instructions to the processor 40, such as an instruction to activate the device 20 to determine the amount of the substance 30. Similarly, communications may include the reading of or the writing of stored data 42, discussed below, for use by the device 20; Also see ¶078; While common enclosure 50 could be fixedly attached to an inner surface 52 of lid 18, common enclosure 50 may allow sensing device 20 to be removably attached to inner surface 52; Examiner interprets Ashrafzadeh’s teaching that wireless communication may be used amongst the device’s parts, whether the parts are integrated and/or not integrated, or located separately).

Regarding claim 10, Ashrafzadeh teaches the fill level measuring device according to claim 9, and Ashrafzadeh further teaches wherein the close-range transceiver is a first RFID transceiver configured to wirelessly communicate with second RFID transceiver arranged on the container (¶073; using RFID circuits in sensing device 20, control unit 70 may provide an RFID reader for both activating and communicating with the RFID circuit).

Regarding claim 11, Ashrafzadeh teaches the fill level measuring device according to claim 9, and Ashrafzadeh further teaches wherein the close-range transceiver is a first NFC transceiver configured to wireless communication with a second NFC transceiver arranged on the container (¶053; any of a number of RF transmission standards may be employed by transmitter 36 including low power RF standards, such as Bluetooth.RTM., Zigbee.RTM., Wibree.TM. are ideally suited for sensing device 20; Examiner interprets Bluetooth, Zigbee and Wibree based transceivers as being functionally equivalent to Near Field Communication transceivers, i.e., NFC tranceivers).

Regarding claim 12, Ashrafzadeh teaches the fill level measuring device according to claim 1, and Ashrafzadeh further teaches wherein the monitoring circuit includes at least one sensor from a group consisting of an electrical sensor (¶047; sensor 34 may emit an electromagnetic signal, such as infrared, ultraviolet or a visible light signal which is directed through the substance to a sensing target disposed within the container wherein the amount sensor can determine information associated with the amount of a substance in response to information associated with the sensing target), an optical sensor (¶049; Optical sensing may use a set of vertically arranged image sensors. The level 32 of the substance 30 may be determined based on the height of the last sensor to be obstructed by the substance 30. An image sensor may be used with a transparent container 16 in order to capture an image of the substance 30 including the surface level 32. An image processing device may use the image to determine an indication of the amount based on the surface level 32), and an acoustic sensor (¶044; sensor 34 employs an acoustic sensing technique… may include an ultrasonic generator, an ultrasonic receiver, a timer, and a processor… ultrasonic pulse or plurality of pulses may be generated and directed at substance... pulse may reflect off surface of substance and be collected by the receiver… timer may record time between generation and reception of pulse. Distance. DELTA. may be calculated based on the recorded time with respect to the speed of sound) and a mechanical sensor, the sensor configured to interact with a detection circuit provided on the container or the fastener.

Regarding claim 14, Ashrafzadeh teaches a container configured to receive a medium (¶007;a device for determining amount of a substance in a container includes an amount sensor disposed within container); and
at least one fill level measuring device according to claim 1 (Fig 2A, ¶037; amount sensing device 20; also see claim 1), wherein the fill level measuring device is mounted on the container by way of the fastener  (¶037; Containers 16 include lid 18 for enclosing substance 30 being contained... per FIGS. 2A and 2B, lid 18 may also provide an amount sensing device 20… to determine an amount of substance 30 contained in container 16; Examiner interprets lid as a fastener).
Regarding claim 15, Ashrafzadeh teaches the system according to claim 14, and Ashrafzadeh further teaches wherein the container is a goods/media transport container (¶003; tracking amounts of food substances in containers, also ¶076; kinds of substances 30, e.g., foodstuffs; also ¶035; container of substance with an event indicative of accessing the substance in container such as a transporting event).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ashrafzadeh et al. (U.S. Patent Application Pub. US 20100101317) in view of Caswell (U.S. Patent 7,998,510) and  further in view of Innis (U.S. Patent 6,349,823).    

Regarding claim 4, Ashrafzadeh teaches the fill level measuring device according to claim 1, but Ashrafzadeh is silent on wherein the fastener includes an acrylic adhesive layer by which the fill level measuring device is mountable to the container.
Caswell from an analogous container art further teaches containers for filling fitted with screw-lid tops to provide an air-tight seal and the concept wherein the fastener includes an  adhesive layer by which the fill level measuring device is mountable to the container (col 6:37-40; containers equipped with detachable lids affixed to the containers by adhesives and/or or other means; Examiner interprets screw-lid top as being equivalent to a fastener). 
Ashrafzadeh, and Caswell are all silent on an acrylic adhesive. Innis from an analogous art teaches the concept of using adhesive on a lower side of a lower layer enabling an application to a container, lid or substrate (col 3:17-19). Innis teaches the use of an acrylic adhesive (col 3:19-24; the adhesive is a soft acrylic adhesive offering high initial tack when bonding low surface energy substrates, such as paper or board stock, while offering an excellent plasticizer migration resistance when bonding to flexible plastic containers or lids).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Ashrafzadeh’s fill level measuring device further with the concept of a fastener including an acrylic adhesive layer for mounting to a container, as further taught by   Caswell and Innis for the advantage of offering an excellent plasticizer migration resistance when bonding to flexible plastic containers or lids. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ashrafzadeh et al. (U.S. Patent Application Pub. US 2010/0101317) in view of Mauro et al. (U.S. Patent 8,502,661).    

Regarding claim 6, Ashrafzadeh teaches the fill level measuring device according to claim 1, and Ashrafzadeh teaches wherein the fill level measuring device further comprises at least one position determining circuit selected from a group consisting of at least a GPS (¶076; active device 58 is one example of an accessory module that may be included with sensing device 20…  and may include a GPS device), the at least one determining circuit configured to transmit position data of the fill level measuring device to the data processing circuitry via the transmitter/receiver (¶076; GPS device provides positional information about substance or container in a global geographic context or in a local context within the use environment). 
Ashrafzadeh is silent on wherein the alarm message includes position data of the fill level measuring device. Mauro from an analogous container tracking system art teaches the concept  wherein the alarm message includes position data of a sensor based device (col 6:54-66; mobile unit acquires sensor values associated with alarm conditions of container 2 through alarm module 9, determines position of mobile unit through  GPS satellite positioning module and generates first data related to a measured position and encodes it in a position message; and queues the position message into a buffer… when mobile phone network is available for receiving and transmitting SMS signals, system 1 passes from "confirmed arming state" to "first transmission state", in which mobile unit transmits position message and alarm messages comprising a datum or parameter identifying an installation position of the sensor based device, such as, coordinates in a satellite geo-localization system, such as GPS coordinates). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Ashrafzadeh’s fill level measuring device further with the concept of wherein the alarm message includes position data of the fill level measuring device, as further taught by Mauro for the advantage of transmitting position messages including GPS data along with alarm messages for tracking containers. 

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafzadeh et al. (U.S. Patent Application Pub. US 2010/0101317) in view of Ehlert Taylor (U.S. Patent 10,220,577).   

Regarding claim 7, Ashrafzadeh teaches the fill level measuring device according to claim 1, and Ashrafzadeh further teaches wherein the monitoring circuit includes at least one acceleration sensor configured to detect an acceleration of the fill level measuring device (¶067; an additional element in sensing device 20 such as an accelerometer to sense opening or closing of container). 
Ashrafzadeh is silent on at least in a direction parallel to acceleration due to gravity, and wherein the acceleration sensor is a 3-axis acceleration sensor. Ehlert Taylor from an analogous accelerometer art teaches the concept of detecting acceleration in a direction parallel to acceleration due to gravity, and wherein the acceleration sensor is a 3-axis acceleration sensor (col 6:54-66; adding a gyrometer that measures angular acceleration around an axis parallel to the force of gravity…. and using a triaxial accelerometer for measuring linear acceleration along three orthogonal axes and angular acceleration around each of the axes to account for tilt; also see, col 1:55-60 for 3-axis acceleration sensor). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Ashrafzadeh’s fill level measuring device further with the concept of detecting acceleration in a direction parallel to acceleration due to gravity, and wherein the acceleration sensor is a 3-axis acceleration sensor, as further taught by Ehlert Taylor for the advantage of measuring linear acceleration along three orthogonal axes and angular acceleration around each of the axes to account for tilt. 

Regarding claim 8, Ashrafzadeh and Ehlert Taylor teach the fill level measuring device according to claim 7, and Ashrafzadeh further teaches wherein the monitoring circuit is configured to evaluate the acceleration values of the acceleration sensor in order to determine whether there is a detachment of the fastening of the fill level measuring device from the container (¶067; battery based power source may require inclusion of additional element in sensing device 20 such as an accelerometer in order to sense opening or closing of container).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ashrafzadeh et al. (U.S. Patent Application Pub. US 2010/0101317) in view of Watanabe et al. (JP 3700241 B2 also as JP Publication 1997269209).  

Regarding claim 13, Ashrafzadeh teaches the fill level measuring device according to claim 1, wherein the data processing circuitry is further configured to determine a fill level based on a transit time measurement of a signal emitted and reflected onto the fill level measuring device the signal selected from a group consisting of at least a radar signal (¶044; include an ultrasonic generator, an ultrasonic receiver, a timer, and a processor… ultrasonic pulse or plurality of pulses may be generated and directed at substance... pulse may reflect off surface of substance and be collected by the receiver… timer may record time between generation and reception of pulse. Distance. DELTA. may be calculated based on the recorded time with respect to the speed of sound).
 Ashrafzadeh is silent on evaluating the reflected signal to determine whether there is a loosening of the fastening of the fill level measuring device from the container. Watanabe from an analogous cap inspection art teaches a cap inspection device and further teaches the concept of evaluating a reflected signal to determine whether there is a loosening of a fastening cap from a container (¶002-¶003; a cap attached to a container is irradiated with light, and reflected light reflected from a plurality of circumferential directions of a tightening portion (lower end portion) of the cap is collected by a lens. … detected by an image sensor… then, the reflected light detected by image sensor is converted into a signal, and when the converted signal becomes a plurality of ridges, it is determined that the cap is not properly attached… in the conventional apparatus, the light reflected from the tightening portion (lower end portion) of the cap is detected, and whether or not the cap is attached is determined based on the detected light). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Ashrafzadeh’s fill level measuring device further with the concept of evaluating a reflected signal to determine whether there is a loosening of a fastening cap from a container, as further taught by Watanabe for the advantage of determining whether or not a cap is attached to a container based on a reflected medium. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The prior art of record taken alone or in combination, fails to disclose, suggest, or teach the claimed subject matter.

Conclusion                          
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Garcia et al. (WO Patent Application Pub. WO 2020/212185), teaches a field device having a sensor unit which is designed to capture a measurement value of the process variable, a communication unit, which is designed to transmit the measurement value to a receiver, and a position-determining unit, which is designed to ascertain a geographic position of the field device.  
Larsson (U.S. Patent Application Pub. 2018/0292519), teaches a radar level gauging arrangement for performing radar level gauging in a tank having a tank wall which is impermeable to a product held in the tank and transmissive to radar signals, comprising an attachment device configured to be secured to a substantially flat portion of said tank wall, without penetration of the tank wall, and a radar level gauge including a directional antenna, the radar level gauge being mounted to the attachment device, such that, when said attachment device is secured against the tank wall, the directional antenna is positioned so as to enable transmission of radar signals through the tank wall.
Nekoogar et al., (U.S. Patent Application Pub. 2018/0292519), teaches a secure optionally passive RFID tag or sensor system comprises a passive RFID tag having means for receiving radio signals from at least one base station and for transmitting radio signals to at least one base station.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

							/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684